DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Applicant’s amendment to Claims 8 and 9 has overcome each and every Claim objection previously set forth in non-final office action dated 05/02/2022. Therefore, the objection has been withdrawn.
Applicant originally submitted Claims 1-8 in the application. In the previous response, the Applicant amended Claims 1-3, 8, added new Claim 9, 10-11 and cancelled Claim 6. In the present response, the Applicant, amended Claims 8-9. Accordingly, Claims 1-5 and 7-11 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 06/30/2022 with respect to rejection of Claims 1 and 8 under 35 U.S.C. § 103, has been fully considered, and are persuasive, therefore the rejection has been withdrawn.
    Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-5 and 7-11, the allowability resides in the overall structure of the device as recited in independent Claim 1 and at least in part because Claim 1 recites, “a metallic heat sink, the circuit board being arranged on the heat sink such that the metal substrate contacts a locating face of the heat sink; and at least one heat transition point formed between the heat sink and the metal substrate, the at least one heat transition point providing a defined metallic contact between the material of the heat sink and the material of the metal substrate, wherein the heat transition point has a projection that protrudes from the locating face of the heat sink and extends into an opening in the circuit board, the projection having a height that is less than a thickness of the metal substrate of the circuit board”. 
The aforementioned limitation in combination with all remaining limitations of Claim 1 are believed to render said Claim 1 and all Claims dependent therefrom (Claims 2-5 and 7-11) patentable over the art of record. 
The closest art of record is believed to be that of Liao et al (US 8,240,882 – hereafter “Liao”).
While Liao Fig 10 teaches many of the limitations of the Claim 1 as per non-final office action dated 05/02/2022, neither Liao or any other art of record, either alone or in combination, teach or suggest above-mentioned limitations of Claim 1. 
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835